Terminal Disclaimer
The terminal disclaimer filed on 01/07/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,756,231 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/13/21 was the final action on the merits of the case, but before the paying of the issue fee.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: While the prior art teaches a method consisting of a pocket implantation process on a substrate by forming a lightly doped source/drain, (CHOI et al., 2008/0237570; Kushibe et al., 2013/0069033; Ruhr et al., 10,224,454), it fails to teach either collectively or alone, wherein the plurality of sequentially arranged barrier-well units comprises at least one barrier-well unit of a second type, and each barrier-well unit of the second type comprises an Ala2Inb2Ga1-a1-b1N barrier layer, an Inc2Ga1-c2N well layer, an Alw2Inx2Ga1-w2-x2N interface layer (wherein x2 > 0 and wherein x2 > w2), and an Aly2Inz2Ga1-y2-z2N interface layer (wherein y2 > 0 and wherein y2 > z2).



Claims #1-23 are allowed.
Claim #1 
A plurality of sequentially arranged barrier-well units comprises at least one barrier-well unit of a second type, and each barrier-well unit of the second type comprises an Ala2Inb2Ga1-a1-b1N barrier layer, an Inc2Ga1-c2N well layer, an Alw2Inx2Ga1-w2-x2N interface layer (wherein x2 > 0 and wherein x2 > w2), and an Aly2Inz2Ga1-y2-z2N interface layer (wherein y2 > 0 and wherein y2 > z2).

Claim #8
At least one Ala1Inb1Ga1-a1-b1N barrier layer of the plurality' of sequentially arranged barrier-well units comprises an n-lype dopant.

Claim #17
At least one Group III nitride barrier layer of the plurality of sequentially arranged barrier-well units comprises an n-type dopant.


Conclusion
Andre’ Stevenson whose telephone number is (571) 272 1683.  The examiner can normally be reached on Monday through Friday from 7:30 am to 4:30 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on 571-272 2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/Andre C. Stevenson Sr./

Art Unit 2816
 
04/15/2021
/ZANDRA V SMITH/Supervisory Patent Examiner, Art Unit 2816